Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER’S AMENDMENT
2.            An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Samantha Page on July 26, 2022. 
The application has been amended as follows:
Claim 8 is amended as follows:
8.	(Currently Amended) The composition of claim [[1]] 4, wherein R1 is meta, ortho, or para substituted in a backbone of the polycarbonate copolymer.

	Written descriptive support for the above amendment is found at page 7, paragraphs [0032]-[0033], of the specification as originally filed.


Claim 10 is amended as follows:
10.	(Currently Amended) The composition of claim 1, wherein the repeating unit comprising the electrophilic side chain has the structure:

    PNG
    media_image1.png
    127
    165
    media_image1.png
    Greyscale


wherein R3 is (C1-C4) alkyl.

	Written descriptive support for the above amendment is found at pages 7-8, paragraphs [0034]-[0035], of the specification as originally filed together with cancelled original claim 11. 


Claim 11 is cancelled as follows:
11.	(Cancelled).

Claim 12 is amended as follows:
12.	(Currently Amended) The composition of claim [[11]] 10, wherein R3 is selected from the group consisting of methyl, ethyl, propyl, isopropyl, isobutyl, n-butyl, sec-butyl, tert-butyl and combinations thereof.

Claim 13-14 are cancelled as follows:
13.	(cancelled).
14.	(cancelled).

Claim 16 is amended as follows:
16.	(Currently amended) The composition of claim 4, wherein the polycarbonate copolymer has the structure:

    PNG
    media_image2.png
    234
    662
    media_image2.png
    Greyscale
.

3.	These claims are renumbered as follows:
Claims 1-4 remain as “Claims 1-4”.
Claim 8 becomes Claim 5, which depends on claim 4; reads as “The composition of claim 4”. Claim 10 becomes Claim 6, which depends on claim 1; reads as “The composition of claim 1”. Claim 12 becomes Claim 7, which depends on claim 6; reads as “The composition of claim 6”.
Claim 15 becomes Claim 8, which depends on claim 4; reads as “The composition of claim 4”.
Claim 16 becomes Claim 9, which depends on claim 4; reads as “The composition of claim 4”.Claim 17 becomes Claim 10, which depends on claim 1; reads as “A method of forming a composite material comprising: contacting the composition of claim 1”.
Claim 18 becomes Claim 11, which depends on claim 10; reads as “The method of claim 10”.
Claim 19 becomes Claim 12, which depends on claim 11; reads as “The method of claim 11”.
Claim 20 becomes Claim 13, which depends on claim 11; reads as “The method of claim 11”.

Reasons for Allowance
4.	Claim 1 was amended to include limitations supported at page 7, paragraph [0034], of the specification as originally filed (see also cancelled original claims 6 and 9). 
	Thus, no new matter is present. 
	See Claim Amendment filed 05/12/2022.
5.	The claim objection set forth in paragraph 2 of the previous Office action mailed 03/30/2022 is no longer applicable and thus, withdrawn because the applicants amended claims 2, 12, 15, and 18 to correct their informalities, and cancelled claims 6 and 13.
	See Claim Amendment filed 05/12/2022.
	See also Examiner’s Amendment dated 07/26/2022.
6.	The 112(b) rejection set forth in paragraph 3 of the previous Office action mailed 03/30/2022 is no longer applicable and thus, withdrawn because the applicants amended claim 4 to provide the same with clarity and cancelled claim 14.  Written descriptive support for this amendment is found at paragraph [0032] of applicants’ published application, i.e., US PG PUB 2019/0359782.
	See Claim Amendment filed 05/12/2022 and see also pages 7-8 of Applicants’ Remarks filed 05/12/2022.
	See also Examiner’s Amendment dated 07/26/2022.
7.	The present claims are allowable over the prior art references of record, namely, Huttinger et al. (“Evidence for Chemical Bond Formation Between Surface Treated Carbon Fibres and High Temperature Thermoplastics”, Journal of Applied Polymer Science, Vol. 51, 1994; pages 737-7421); Kawakami et al. (US 4,594,404); and Nakayama et al. (US 2014/0342144).
8.         Upon consideration of the issues in the present application based on applicants’ arguments presented at Pages 8-12 of their Remarks filed 05/12/2022 and new claim amendment filed 05/12/2022, the 102 and 103 rejections set forth in paragraphs 4-6 of the previous Office action mailed 03/30/2022 are no longer applicable and thus, withdrawn.  In particular, none of these references cited individually or in combination teaches or would have suggested the claimed specific composition and method for using the same to form a composite material.  
Accordingly, claims 1-4, 8, 10, 12 and 15-20 are deemed allowable over the prior art references of record.

Correspondence
9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HANNAH J PAK/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 Cited in the IDS submitted by applicants on 09/13/2019.